Citation Nr: 1428291	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  08-26 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a higher initial evaluation for left upper extremity peripheral neuropathy, assigned a 10 percent evaluation prior to March 22, 2007, and a 20 percent evaluation from March 22, 2007, to March 1, 2009, and from May 1, 2009, to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in New York, New York.

When this claim was before the Board in December 2011, it was remanded for additional development and adjudicative action.  While the case was in remand status, a Decision Review Officer issued a decision in April 2009 granting a temporary total rating for convalescence based on surgical treatment of the peripheral neuropathy of the left upper extremity from March 2, 2009, through April 2009.  The previously assigned rating of 20 percent was reinstated as of May 1, 2009.  

The case has since been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to March 22, 2007, the Veteran's left upper extremity peripheral neuropathy more closely approximated mild incomplete paralysis of the left ulnar nerve than moderate incomplete paralysis of the left ulnar nerve.

2.  From March 22, 2007, to March 1, 2009, and from May 1, 2009, to the present, the Veteran's left upper extremity peripheral neuropathy has more nearly approximated severe incomplete paralysis of the ulnar nerve than moderate incomplete paralysis of the nerve.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the time period prior to March 22, 2007, for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8516 (2013).

2.  The criteria for a 30 percent rating, but no higher, for left upper extremity peripheral neuropathy from March 22, 2007, to March 1, 2009, and from May 1, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4,124a, Diagnostic Code 8516 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim in a letter sent in December 2006, prior to the initial adjudication of the claim.  

The record also reflects that the Veteran's service treatment records (STRs), available private treatment records, and post-service VA medical records have been obtained.  Pursuant to the Board's December 2011 remand directive, the Veteran was afforded a VA examination in January 2012.  The Board finds the VA examination report adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  The January 2012 VA examiner provided an opinion concerning the current severity of the Veteran's left upper extremity peripheral neuropathy that addressed the applicable rating criteria.  Therefore, the Board finds that there has been substantial compliance with the December 2011 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's left upper extremity peripheral neuropathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8516.

A 60 percent evaluation is warranted for complete paralysis of the ulnar nerve of the major upper extremity, a 40 percent evaluation is appropriate for severe incomplete paralysis of the ulnar nerve of the major upper extremity, and a 30 percent evaluation is warranted for moderate incomplete paralysis of the ulnar nerve of the major upper extremity.  A 50 percent evaluation is warranted for complete paralysis of the ulnar nerve of the minor upper extremity, a 30 percent evaluation is appropriate for severe incomplete paralysis of the ulnar nerve of the minor upper extremity, and a 20 percent evaluation is warranted for moderate incomplete paralysis of the ulnar nerve of the minor upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  Diagnostic Codes 8616 and 8716 are Diagnostic Codes that apply to neuritis and neuralgia of the ulnar nerve.  The schedular criteria are the same as those for Diagnostic Code 8516 as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8516, 8616, 8716 (2013).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Note Diseases of the Peripheral Nerves.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2013).


Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran was granted service connection and a 10 percent rating for left upper extremity neuropathy, effective April 2006.  In November 2006, he claimed that the disability warranted an increased rating.  In the June 2007 rating decision on appeal, the 10 percent rating for left upper extremity peripheral was confirmed and continued.  As noted above, during the pendency of the claim, the rating was increased to 20 percent, effective March 22, 2007.

Period Prior to March 22, 2007

For the reasons explained below, the Board has determined that an initial rating in excess of 10 percent is not warranted for the Veteran's left upper extremity peripheral neuropathy during the period prior to March 22, 2007.

In a May 2006 patient history summary, Dr. S.E.L. reported that the Veteran was right-hand dominant and developed numbness to the ulnar digits of the left hand after an injury to the left elbow in service that remained essentially unchanged since the injury.  Dr. S.E.L. found a markedly positive Tinel's test at the junction of the middle and distal thirds of the forearm with slightly positive Tinel's test at the left antecubital fossa.  

According to a May 2006 VA Medical Center treatment note, the Veteran reported that pain and numbness in the left ulnar nerve distribution had recently worsened.  Examination revealed normal strength, decreased pin prick sensation in ulnar distribution, and positive Tinel's test at the left elbow with impression of ulnar sensory neuropathy. 

In June 2006, the Veteran stated that the radiating pain his left arm had worsened recently.  A VA treatment note reports decreased pin prick sensation with decreased sensations from the elbow down medially over the ulnar nerve tract with strength of 5/5.  Electrodiagnostic testing provided evidence of ulnar neuropathy of mild degree involving axonal degeneration of only sensory fibers with no evidence of cervical radiculopathy, myopathy, or carpal tunnel syndrome.  A July 2006 VA Medical Center treatment note indicates that the Veteran reported a "popping" left elbow with pain and numbness down the arm.  Palpable subluxation of the ulnar nerve with flexion and extension, hypothenar atrophy, and positive Tinel's test over the ulnar nerve at the left elbow were found.

According to an August 2006 VA Medical Center treatment note, the Veteran reported bilateral elbow pain, greater on the left side, with tingling and numbness in the fingers.

In a January 2007 VA examination, the Veteran reported progressive numbness, tingling, and weakness in both hands, left more than right, that worsened with excessive wrist or hand movement and cold weather.  He reported paresthesia and dysesthesia of the bilateral ulnar nerve and that he stopped all activities of daily living and was unable to use his hand when the condition became severe and protracted.  Physical examination revealed mild to moderate weakness in hand grip and fourth and fifth finger adduction, decreased pin prick sensation and touch in the fourth and fifth fingers.  The assessment was bilateral ulnar neuropathy, mostly sensory, with neuralgia.

After careful review of the evidence, the Board finds that the criteria for an evaluation greater than 10 percent for left upper extremity peripheral neuropathy prior to March 22, 2007, are not met.  The record shows that the nerve involvement is almost wholly sensory and the symptoms do not more closely resemble moderate neuralgia or moderate incomplete paralysis of the ulnar nerve.  The Veteran's left upper extremity peripheral neuropathy manifested as tingling and numbness in the ulnar digits, pain, and decreased pin prick sensation.  A June 2006 electrodiagnostic test noted ulnar neuropathy of mild degree involving axonal degeneration of only sensory fibers.  There is no complete absence of pin prick, or light touch sensation, and testing demonstrated no loss of strength.  At worst, a January 2007 VA examination assessed the Veteran's condition as bilateral ulnar neuropathy, mostly sensory, with neuralgia due to mild to moderate weakness, adduction in the fourth and fifth finger, and decreased pin prick sensation.  The Board concludes that this more nearly approximates the criteria for mild impairment.

Period Beginning March 22, 2007

In a March 2007 patient history summary, Dr. S.E.L. reported that the Veteran developed paresthesia in the third digit within the last few weeks and was diagnosed with a subluxating ulnar nerve at the left cubital tunnel area with flexion and extension of the elbow.  Dr. S.E.L. also noted weakness of the flexor digitorum profundus to the left fifth digit and the abductor digiti quinti with decreased ability to cross the left third digit over the second digit and a 60 degree angle of Bouille that possibly indicated opponens pollicis weakness.    

A July 2008 VA treatment note indicates that the Veteran had ulnar nerve entrapment with paresthesia at the distribution of the nerve.

In a September 2008 treatment note, Dr. S.E.L. reported the Veteran had left hand numbness and had developed spasms with use, with weakness of the left abductor digiti quniti and decreased ability to cross the third digit over the second digit.  Further, Dr. S.E.L. reported severe weakness of the flexor digitorum profundus (FDP) to the left fifth digit and moderate weakness to the FDP to the fourth digit and weakness of the left triceps.  The angle of Bouille measured 40 degrees which Dr. S.E.L. noted may indicate opponens pollicis weakness, positive Tinel's test, and subluxation of the left ulnar nerve with flexion and extension of the joint.  Dr. S.E.L. diagnosed severe left ulnar nerve dysfunction and recommended a left cubital tunnel release.

A March 2009 VA treatment note reports that the Veteran underwent left ulnar transposition surgery.  Follow up treatment notes indicate that the Veteran had a mild decrease in ulnar neuropathy after his operation with decreased sensation at the ulna nerve distribution and decreased pain in ulnar digits with paresthesia.  An April 2009 VA treatment note indicates that the Veteran had persistent pain at the surgical site and numbness in the ulnar nerve distribution.  The Veteran was assessed with left ulnar nerve transposition with marked ulnar neuropathy, with a plan for physical therapy for marked upper extremity weakness.

In a May 2009 VA peripheral nerve examination, the Veteran reported pain and numbness since a left elbow injury in service.  The Veteran stated he continued to have pain after a March 2009 transposition surgery, was constantly dropping things, had muscle atrophy in the left hand, and was unable to fully extend his hand without pain.  The Veteran reported that he was limited in the activities of daily living; had continuous symptoms that caused fatigue, and had to ask others to complete tasks for him.  The VA examiner noted numbness and tingling in the left ulnar distribution with slight neuralgia but no paralysis or neuritis.  The Veteran had some atrophy in the left forearm, could not perceive sharp sensations, and had 3/5 strength in the left hand.  In a related May 2009 VA joints examination, the VA examiner noted the Veteran had pain in the left elbow and was unable to completely extend it, with tingling and numbness down the arm.  The Veteran stated the pain remained the same before and after surgery with weakness, stiffness, some swelling, fatigability, and lack of endurance.  He reported being unable to work because he was unable to use the tools required for his electrician job that involved two-handed activities.  The VA examiner noted some muscle atrophy on the forearm flexor muscles near the medial epicondylar insertion with diffuse tenderness throughout the elbow area with motor strength 3-/5.  In an individual unemployability assessment, the VA examiner reported that the Veteran's hands were weak, he was unable to lift, had numbness in bilateral ulnar distribution, and did not have tactile fremitus which he needed for fine touch work as an electrician.

Pursuant to a December 2011 Board remand directive, the Veteran was afforded another VA examination in January 2012 where he reported constant, severe pain in the left upper extremity in the elbow region to the forearm.  The VA examiner noted the Veteran had left upper extremity severe paresthesia, left upper extremity severe numbness, with muscle strength left elbow flexion 5/5 and extension 4/5.  The VA examiner noted the Veteran was giving very poor effort to wrist flexion, extension, grip, and pinch testing due to pain and was unable to fully examine the Veteran.  The Veteran's reflexes were intact.  Sensory examination revealed decreased sensory in the left inner and outer forearm, hands, and fingers, worse on the ulnar side.  Phalen's sign and Tinel's sign were positive on the left.  The VA examiner found the Veteran's functional impairment included limited ability to hold things in his hands, left more than right, cramps in his hands while holding things, due to ulnar neuropathy, which the VA examiner opined impacted his ability to work.

The Board concludes that the Veteran's service-connected left upper extremity peripheral neuropathy has more nearly approximated severe incomplete paralysis beginning March 22, 2007.  The record reflects that the Veteran developed paresthesia, weakness of the flexor digitorum profundus, constant pain, numbness, and muscle atrophy.  The Veteran's private physician diagnosed severe left ulnar nerve dysfunction in September 2008 and an April 2009 VA treatment note characterized the Veteran's persistent pain and numbness in the ulnar nerve distribution as marked ulnar neuropathy with marked upper extremity weakness.  A January 2012 VA examiner determined the Veteran had severe left upper extremity paresthesia and severe left upper extremity numbness.  Further, May 2009 and January 2012 VA examination reports indicate that the Veteran was unable to lift and hold objects, which impacted his ability to work.  

A higher rating is not warranted because the impairment does not more nearly approximate complete paralysis of the ulnar nerve.  There are no symptoms of record compatible with complete paralysis of the ulnar nerve.  The evidence shows no complaints or findings for a "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened.  At most, the Veteran's left upper extremity peripheral neuropathy manifested by weakness, severe paresthesia, persistent pain and numbness, and an inability to lift and hold objects.  The Board finds that the records from the Veteran's private treatment and VA treatment records support a finding that a 30 percent rating is warranted beginning March 22, 2007.  

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected left upper extremity peripheral neuropathy, as discussed above, are contemplated by the schedular criteria.  The Board recognizes that the Veteran's representative argued in a May 2014 statement that the Veteran's claim should be referred due to the Veteran's difficulty in grasping and holding items causing marked interference with employment that creates an exceptional disability picture.  However, the Veteran's symptoms of pain, numbness, paresthesia, weakness, and functional limitations in his inability to lift and hold objects are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Board further notes that while the left ulnar nerve impairment is productive of industrial impairment, there is no contention on the Veteran's part or evidence suggesting that the disability is sufficient by itself to render the Veteran unemployable.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability due to the left ulnar nerve impairment has not been raised in this case.

Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor in finding that a 30 percent schedular rating is warranted for the period beginning March 22, 2007.


ORDER

The Board having determined that the left upper extremity peripheral neuropathy, warrants a 10 percent evaluation prior to March 22, 2007, and a 30 percent evaluation from March 22, 2007, to March 1, 2009, and from May 1, 2009, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


